DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  In line 4, “one third” should be deleted and in its place “a third” should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, the limitation “close” is vague and indefinite.  What distance is considered close?  Is a couple inches close or is a few feet close?  What structure is being claimed?
In claim 1, line 14, the limitation “arranged movable” is vague and indefinite.  The appears to be a typo.  Is the first joint arranged along and movable along the guide rail?  What structure is being claimed?
What is the relationship between the “one first joint” introduced in claim 3, line 3 and the “a first joint” introduced in claim 1, line 6?
What is the relationship between the “a deployed position” introduced in claim 5, line 4, and the “a deployed position” introduced in claim 1, line 12?
Claim 11 recites the limitation "the suspension bars" in 3.  There is insufficient antecedent basis for this limitation in the claim.  Presumably claim 11 should depend on claim 3.
In claim 19, line 2, the limitation “essentially” is vague and indefinite.  What does essentially mean?  Is the width of the ladder smaller than the width of the working platform or not?  What structure is being claimed?
Claim 21 recites the limitation "the equipment unit" in 2.  There is insufficient antecedent basis for this limitation in the claim.  Presumably claim 21 should depend on claim 20.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11, and 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Haapaniemi et al., WO 2018/104578.

    PNG
    media_image1.png
    416
    463
    media_image1.png
    Greyscale

Regarding claim 1, Haapaniemi et al. discloses an elevator car (2) defining an interior space (see fig 3) for accommodating passengers, the elevator car (2) comprising: an openable roof (2a); horizontal roof guide rails (guiding retraction of 2a - page 15, lines 27-29) arranged on a top side (top of fig 3) of the elevator car (2),  a support structure (6a) pivotably (about 7) mounted (via connection to 2b) to the guide rails (as described above) by a first joint (7):  and a working platform (6b) pivotably and movably mounted to the support structure (6a) by a second joint (6d) arranged at a distance (see fig 3) from the first joint (7), wherein the working platform (6b) is pivotable between a retracted position (fig 1) in which said working platform (6b) is oriented close to the guide rails (as described above) in the top side of the elevator car (2), and a deployed position (see fig 4), in which the working platform (6b) is in the interior space (see fig 4), at a distance (see fig 4) from the guide rails (as described above), and wherein the first joint (7) being is arranged movable (via connection to slidable roof 2a) along the guide rails (as described above).
Regarding claim 2, Haapaniemi et al. discloses the elevator car as claimed in claim 1, wherein the roof guide rails (as described above) extend over an entire length of the openable roof (see fig 3-4).
Regarding claim 10, Haapaniemi et al. discloses the elevator car (2) as claimed in claim 1, wherein the first joint (7) is attached pivotably to a carriage (2a) that is movable along the guide rails (as described above).
Regarding claim 11, Haapaniemi et al. discloses the elevator car (2) as claimed in claim 10, comprising a locking mechanism (see page 10, lines 8-15) at the carriage (see fig 2) to prevent movement of the first joints (7) alone the horizontal roof guide rails (as described above) when the suspension bars are in an upright position (see fig 2).
Regarding claim 15, Haapaniemi et al. discloses the elevator car (2) as claimed in claim 1, wherein the length of the working platform (6b) is not more than 50 % of the length of the support structure (6a) – (see fig 4).
Regarding claim 16, Haapaniemi et al. discloses the elevator car as claimed in claim 1, wherein a ladder (6c) is arranged pivotably (connected to left side of 6b in fig 3) to the working platform (6b), on an opposite side thereof in relation to the support structure (6a), the ladder (6c) extending from the working platform (6b) towards a floor (2d) of the elevator car (2) when the working platform (6b) is in the deployed position (see fig 4).
Regarding claim 17, Haapaniemi et al. discloses the elevator car as claimed in claim 16, wherein the ladder (6c) is arranged to extend against the floor (2d) and create a support for the working platform (6b) in the deployed position (see fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haapaniemi et al. in view of Schneider et al., US Patent 6,880,678.

Regarding claim 18, Haapaniemi et al. discloses the elevator car as claimed in claim 16 but does not specify a diagonal support for the ladder.  

    PNG
    media_image2.png
    455
    271
    media_image2.png
    Greyscale

Schneider et al. teaches a similar elevator working platform (12'), wherein a ladder diagonal support (30”) is arranged to control movement of the ladder (23) during movement of the working platform (12’) between the retracted position and the deployed position.  It would have been obvious to provide the diagonal support described by Schneider et al. to the system disclosed by Haapaniemi et al. in order to facilitate a smooth transition of the ladder to the deployed position.  
Regarding claim 22 Haapaniemi et al. discloses the elevator car as claimed in claim 1, but does not specify that the support structure and the working platform, when in the retracted position, are arranged to lie between the openable roof and a ceiling of the elevator car.  Schneider et al. teaches a similar elevator working platform (12’) wherein the support structure (30) and the working platform (12), when in the retracted position (folded), are arranged to lie between the openable roof (34) and a ceiling (22) of the elevator car.  It would have been obvious to provide the support structure in the specified location described by Schneider et al. in the system disclosed by Haapaniemi et al. in order to reduce the storage space above the elevator car for low clearance hoistways. 

Allowable Subject Matter
Claims 3-9, 12-14 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-9 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 3, including every structural element recited in the claims, especially, the configuration wherein the support structure comprises a framework that includes first suspension bars, each of the suspension bars being arranged between one first joint and one third joint.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 12-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 12, including every structural element recited in the claims, especially, the configuration comprising a first diagonal support element arranged movably and pivotally to the guide rails and pivotally to the support structure, the first diagonal support element connecting diagonally the support structure to the guide rails when the working platform is in the deployed position.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 19-21 (assuming 21 is dependent on claim 20 – see 112 rejection) are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 19, including every structural element recited in the claims, especially, the configuration wherein the width of the Iadder is essentially smaller than the width of the working platform and the ladder is arranged asymmetrically in relation to the working platform.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654